SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-K ☒ANNUAL REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934: For the fiscal year ended December 31, 2015 ☐TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 Commission file number:333-128226 SPIRAL ENERGY TECH., INC. (Exact name of registrant as specified in its charter) Nevada 27-2181718 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 550 Sylvan Ave. Suite 101 Englewood Cliffs, NJ (Address of principal executive offices) (Zip Code) (201) 608 5101 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act: Yes☐No ☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act.Yes ☐No ☒ Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes ☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒.No☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. ☒ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company Largeacceleratedfiler☐ Acceleratedfiler☐ Non-acceleratedfiler☐ Smallerreportingcompany☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ☐▪No ☒ As of June 30, 2015, the last business day of the registrant’s most recently completed second quarter, the aggregate market value of the shares of common stock held by non-affiliates of the registrant was not determinable. As of February 22, 2016, there were 15,244,885 shares of common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None. Table of Contents TABLE OF CONTENTS Page No. PART I Item 1. Description of the Business 1 Item 1A. Risk Factors 3 Item 1B. Unresolved Staff Comments 3 Item 2. Properties 3 Item 3. Legal Proceedings 3 Item 4. Removed and Reserved 3 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 4 Item 6 Selected Financial Data 4 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 7 Item 8. Financial Statements and Supplementary Data 8 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 9 Item 9A. Controls and Procedures 9 Item 9B. Other Information 10 PART III Item 10. Directors, Executive Officers and Corporate Governance 10 Item 11. Executive Compensation 13 Item 12. Security Ownership of Certain Beneficial Owners, Management and Related Stockholder Matters 13 Item 13. Certain Relationships, Related Transactions and Director Independence 14 Item 14. Principal Accounting Fees and Services 14 PART IV Item 15. Exhibits, Financial Statement Schedules 14 Exhibits Index 14 Signatures 15 Table of Contents This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements include our plans, goals, strategies, intent, beliefs or current expectations. These statements are expressed in good faith and based upon a reasonable basis when made, but there can be no assurance that these expectations will be achieved or accomplished. These forward looking statements can be identified by the use of terms and phrases such as “believe,” “plan,” “intend,” “anticipate,” “target,” “estimate,” “expect,” and the like, and/or future-tense or conditional constructions (“will,” “may,” “could,” “should,” etc.). Items contemplating or making assumptions about actual or potential future sales, market size, collaborations, or operating results also constitute such forward-looking statements. Although forward-looking statements in this report reflect the good faith judgment of management, forward-looking statements are inherently subject to known and unknown risks, business, economic and other risks and uncertainties that may cause actual results to be materially different from those discussed in these forward-looking statements. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We assume no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, other than as may be required by applicable law or regulation. PART I Item 1. Business Company Overview Spiral Energy Tech, Inc. (f/k/a Solid Solar Energy, Inc.) (“Spiral”, “our”, “us”, “we” or the “Company”) was incorporated on January 18, 2008 in the State of Nevada as a for-profit company. On May 16, 2013, we filed a certificate of amendment to the Company’s amended and restated articles of incorporation to change our name to “Spiral Energy Tech., Inc.” from Solid Solar Energy, Inc. On October 1, 2014, Spiral entered into a Merger Agreement with Fuse Science, Inc. (“Fuse”) and Acquisition Sub. Upon the closing of the Merger, Acquisition Sub merged with and into Spiral, and Spiral, as the surviving entity, became a 51% majority-owned subsidiary of Fuse. As a result of the Merger, among other effects, at the effective time of the Merger, (i) 51% of Spiral’s shares of common stock issued and outstanding immediately prior to the effective time (calculated on a pro rata basis among the shareholders of Spiral immediately prior to the effective time of the Merger) were automatically cancelled and retired and ceased to exist and certificates previously evidencing any such shares thereafter represented the right to receive an aggregate of 150,000,000 newly issued shares of common stock, par value $0.001 per share, of Fuse, or, at the election of any holder of Spiral common stock who, as a result of receiving shares of Fuse common stock in connection with the Merger would hold in excess of 4.9% of the issued and outstanding shares of Fuse common stock, shares of Series C Convertible Preferred Stock, par value $0.001 per share, of Fuse; (ii) 49% of the Spiral shares issued and outstanding immediately prior to the effective time (calculated on a pro rata basis among the shareholders of Spiral immediately prior to the effective time of the Merger) remained outstanding and (iii) the shares of common stock of Merger Sub, par value $0.0001 per share, held by Fuse immediately prior to the effective time of the Merger, by virtue of the Merger and without any action on the part of Fuse, were converted into the right to receive an aggregate of 7,723,892 shares of Spiral, which at the time of the Merger represented 51% of Spiral’s issued and outstanding common stock.Subsequent to June 30, 2015, Fuse delivered shares of Spiral to third parties as payment for various costs and expenses. As a result of these transfers, as of the date hereof, Fuse holds less than 7.5% of Spiral’s current outstanding shares. Our primary focus has been on developing and commercializing our proprietary SkyPorts drone support and Energy Demand Network (“EDEN”) technology. This technology seeks to permit a drone to operate predictably many miles outside of a “home range” limitation, defined by the drone’s finite battery power, by allowing for a flight path of numerous stops (or waypoints) at recharging stations along the way, thus extending the limit of the drone’s useful range. We have filed the following patent applications for technology related to SkyPorts and EDEN technology: US Provisional patent application No. 62/075,317; Drone Recharging Station and Method of Networking; and US Provisional patent application No. 62/145,216; Controlling Autonomous UAV Delivery Based Fleet Services Also, we have been engaged in developing and commercializing our XTRAX(R) remote monitoring system, designed to measure the production of solar and other renewable energy systems and to enable transmission of the data via the cellular and radio frequency network (and potentially via microwave transmission network or satellite).On April 25, 2013, we purchased the patents and trademarks relating to the XTRAX(R) remote monitoring system from Carbon 612 Corporation and one of its creditors. On May 13, 2013, we entered into an agreement with a patent assertion entity, Endeavor IP, Inc. (“Endeavor”) pursuant to which we sold Endeavor the XTRAX(R) patents in exchange for $100,000 cash and shares of Endeavor common stock and obtained a perpetual, royalty-free, irrevocable, non-exclusive and worldwide license to develop, distribute and sell the products and services covered by the patents and to a portion of the revenues generated by patent enforcement activities. Currently, Spiral is not generate revenue from either its SkyPorts or EDEN drone technology or from the XTRAX(R) remote monitoring system. -1- Table of Contents Business Strategy Our core business strategy is to employ our technology in non-military, commercial drones, targeting the enthusiast and commercial application market sector. We intend to obtain revenues from partnerships and joint ventures with drone manufacturers and being compensated for customization, research and development of our technology. Our principal activities to date have been focused on design, research and development. As of December 31, 2015, we had no products available for sale. There can be no assurance that our technology will be commercially successful. In addition, we operate in an environment of rapid change in technology and are dependent upon the continued services of our current employees, consultants and subcontractors. On January 29, 2016, Ezra Green resigned as our CEO and member of our board of directors (the “Board”). Concurrently with the resignation of Ezra Green, the Board appointed Elliot Maza, our current Chief Financial Officer, to serve as our new Chief Executive Officer and as a member of the Board.Mr. Maza, with the Board’s approval, has undertaken a strategic review of the Company’s operations and has recommended to the Board certain strategic alternatives for optimizing the Company’s asset portfolio, including divestiture of the current asset portfolio in favor of new lines of business. Research and Development Costs We have devoted substantially all of our efforts and resources to developing and commercializing our proprietary SkyPorts drone support and EDEN technology. Due to various uncertainties and risks, it is not possible to accurately predict future spending or time to completion by project or project category. Research and Development costs were $77,344 and $58,320 for the year ended December 31, 2015 and December 31, 2014, respectively. Competition The Company expects to face competition in its SkyPorts and drone support services.SkySense, Inc.’s Skysense Charging Pad, described as an indoor-outdoor remote-controlled charging station dock with electric power input that is compatible with a variety of drone platforms, is the only known device seeking to extend the battery range of electric commercial drones. We are not aware of other companies focused on recharge technology and autonomous flight being developed to extend the practical range of commercial drone use. The Company expects to face competition in its XTRAX technology. Potential competitors include Centrosolar America, Inc.’s CentroData monitoring system for residential photovoltaic installations, which offers web-based monitoring; Energy, Inc.’s Power Track product, primarily directed to immediately detect any problem in a photovoltaic installation with immediate automated alerts to minimize downtime; Energy, Inc.’s DECK Monitoring, a basic residential meter that is focused on system performance; Locus Energy, LLC’s web-based residential meter that records performance data and stores it on a website for viewing by the homeowner or the homeowner’s installation contractor; and Energy, Inc.’s The Energy Detective lines of web-based meters, designed to measure and report the usage of electricity. Many of the Company’s competitors are large with established businesses and have substantially greater resources than the Company does. Government Regulation and Required Approvals The Company’s SkyPort drone support technology is subject to regulation by the FAA.Under the present FAA regulations, the Company’s proposed business is limited to sales to local governments for law enforcement and other purposes. On February 15, 2015, the FAA issued proposed regulations relating to small drones (under 55 pounds) conducting non-recreational operations. A proposed rule would limit flights to daylight only and visual line of sight operations. This latter limitation would severely hamper the Company’s proposed business, because it relies upon flying drones well beyond the visual line of sight where the Company’s technology would charge them to expand their reach. In its proposed release, the FAA asked for public comment and whether the rule should permit operations beyond line of sight and what limitations there should be. The proposed regulations will not apply to government aircraft operations which would continue to operate under exemptions issued by the FAA. On March 23, 2015, the FAA announced that it has implemented an interim policy to speed up the exemption process for certain commercial operators.The process would allow flights below 200 feet using drones that weigh less than 55 pounds; however, no exemption would be granted unless the drones operated within visual line of sight and then only during daylight. The Company cannot predict what the final FAA regulations will be and how they will impact the Company’s proposed SkyPort drone support technology business. The Company’s proposed XTRAX(R) operations are subject to a variety of federal, state and local laws, rules and regulations relating to worker safety, zoning, building and electrical codes, and the use, storage, discharge and disposal of environmentally sensitive materials. The Company believes that compliance with such laws, rules, regulations and requirements does not impose a material impediment on the Company’s ability to conduct business. -2- Table of Contents Employees As of December 31, 2015, Mr. Ezra Green, our former Chief Executive Officer, was our sole employee. On January 29, 2016, Ezra Green resigned as our CEO and member of our Board and the Board appointed Elliot Maza, currently our CFO, to serve as our new Chief Executive Officer and as a member of the Board.We do not have a written employment agreement or other formal compensation agreement with Mr. Maza. There are no other employees. Outsourcing We outsource our research and development activities. We believe that this outsourcing strategy is the optimal method for developing our products given our current and anticipated financial resources. Marketing We do not have an organization for the sales, marketing and distribution of our product candidates. Our core business strategy is to employ our technology in non-military, commercial drones, targeting the enthusiast and commercial application market sector by partnering with drone manufacturers and resellers. We do not intend to manufacture or market any products and do not anticipate a need for any manufacturing, sales, and marketing or distribution capabilities. Insurance Coverage We maintain General Liability Insurance. Corporate Information We are located at 550 Sylvan Ave, Suite 101, Englewood Cliffs, New Jersey, 07632 and our corporate telephone number is (201) 608-5101. Additional information can be found on our website: www.mach1drone.com. Our Internet website and the information contained therein or connected thereto are not a part or incorporated into this Annual Report on Form 10-K. ITEM 1A.RISK FACTORS We are a smaller reporting company and accordingly, we are not required to provide the information required by this Item. ITEM 1B.UNRESOLVED STAFF COMMENTS None ITEM 2.PROPERTIES Through January 31, 2016, the Company maintained office space at 5510 Merrick Road, Massapequa, New York, 11758 based on a month-to-month agreement with a base cost of $1,000 per month with additional costs depending on services used. The Company’s current headquarters are at 550 Sylvan Avenue, Englewood Cliffs, NJ 07632 at no cost to the Company. We believe that these facilities are adequate to meet our current needs. ITEM 3.LEGAL PROCEEDINGS None ITEM 4.MINE SAFETY DISCLOSURES Not Applicable -3- Table of Contents PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is quoted on the Over-The-Counter QB Venture Marketplace (OTCQB) under the symbol “SGYT” and is not listed on any exchange. The following table sets forth the range of high and low bid prices as reported for each period indicated. High Low Fiscal year ended December 31, 2015 March 31, 2015 N/A N/A June 30, 2015 N/A N/A September 30, 2015 N/A N/A December 31, 2015 $ $ The foregoing quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. Holders As of February 22, 2016, the Company had 29 common stock holders of record. Dividends We have never paid cash dividends on our capital stock. There are no restrictions that would limit us from paying dividends; however we do not anticipate paying any cash dividends for the foreseeable future. Securities Authorized for Issuance under Equity Compensation Plans None ITEM 6.SELECTED FINANCIAL DATA Not applicable to smaller reporting companies ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the Consolidated Financial Statements included elsewhere in this report and “Special Note Regarding Forward Looking Statements” above. General We are a technology company engaged in the development and commercialization of our proprietary SkyPorts drone support and Energy Demand Network, or (“EDEN”) technology. This technology seeks to permit a drone to operate predictably many miles outside of a “home range” limitation, defined by the drone’s finite battery power, by allowing for a flight path of numerous stops (or waypoints) at recharging stations along the way, thus extending the drone’s useful range.We have no plans to build or design any drones or autonomous vehicles; rather we intend to employ our technology in non-military drones manufactured by existing third party commercial manufacturers. On April 25, 2013, we purchased the patents and trademarks relating to the XTRAX(R) remote monitoring system from Carbon 612 Corporation and one of its creditors.The XTRAX(R) system is designed to measure the production of solar and other renewable energy systems and to enable transmission of the data via the cellular and radio frequency network (and potentially via microwave transmission network or satellite).On May 13, 2013, we entered into an agreement with a patent assertion entity, Endeavor IP, Inc. (“Endeavor”) pursuant to which we sold the XTRAX(R) patents in exchange for $100,000 cash and shares of Endeavor common stock. We obtained a perpetual royalty-free, irrevocable, non-exclusive and worldwide license to develop, distribute and sell the products and services covered by the patents and to obtain a portion of the revenues generated by Endeavor’s patent enforcement activities. -4- Table of Contents Our core business strategy is to employ our technology in non-military, commercial drones, targeting the enthusiast and commercial application market sector.We intend to obtain revenues from partnerships and joint ventures with drone manufacturers and being compensated for customization, research and development of our technology. Our principal activities to date have been focused on design, research and development. Presently, we do not generate any revenue from our SkyPorts or EDEN drone technology or from the XTRAX(R) remote monitoring system. On January 29, 2016, Ezra Green resigned as our CEO and member of our board of directors (the “Board”). Concurrently with the resignation of Ezra Green, the Board appointed Elliot Maza, our current Chief Financial Officer, to serve as our new Chief Executive Officer and as a member of the Board.Mr. Maza, with the Board’s approval, has undertaken a strategic review of the Company’s operations and has recommended to the Board certain strategic alternatives for optimizing the Company’s asset portfolio, including divestiture of the current asset portfolio in favor of new lines of business. Results of Operations Year Ended December 31, 2015 Compared to the Year Ended December 31, 2014: Year Ended December 31, change Revenue $ $ $ ) Operating expenses $ $ $ ) Net (loss) income from operations $ ) $ ) $ Other ( loss) income $ $ $ ) Net loss $ ) $ ) $ ) The Company had revenue of $213 for the year ended December 31, 2015, as compared to $852 for the year ended December 31, 2014.The decrease in revenue is because as of April 1, 2015, management decided to abandon its claim to any future income from the single solar photovoltaic system installed by the Company in a residential home. Pursuant to a residential power plan solar customer agreement with the owner of the residence, the Company had been entitled to approximately $71 per month ($213 per three month period). As of April 1, 2015, management decided to abandon efforts to collect past or future amounts due under the solar power customer agreement and to write off the carrying cost of the associated fixed asset. Operating expenses decreased by $31,828, from $421,110 for the year ended December 31, 2014 to $389,282 for the year ended December 31, 2015. Primarily, the difference is attributable to a decrease in stock based expense of approximately $50,000 partially offset by an increase in research and development expenses of approximately $19,0000. As a result of the foregoing, we generated an operating loss of $389,069 for year ended December 31, 2015 as compared to an operating loss of $420,258 for the year ended December 31, 2014, a change of $31,189. The Company had other income of $31,092 for the year ended December 31, 2015, as compared to $123,687 for the year ended December 31, 2014. The decrease in other income is attributable the impairment on marketable securities recorded in 2015 and sale of marketable securities in the year ended 2014 but no such sale in the year ended 2015. As a result of the foregoing, we generated a net loss of $357,977 for the year ended December 31, 2015 as compared to a net loss of $296,571 for the year ended December 31, 2014, a change of $61,406. -5- Liquidity and Capital Resources Since our inception in 2008, we have generated losses from operations. As of December 31, 2015, our accumulated deficit was $736,959.Our loss from operations for year ended December 31, 2015 and 2014 was $389,069 and $420,258, respectively. Our cash used in operations was $567,678 and $399,650 for the year ended December 31, 2015 and 2014, respectively. Our Stockholders’ deficit was $93,320 as of December 31, 2015. Year Ended December 31, Cash Flows change Net Cash Used in Operating Activities $ ) $ ) $ ) Net Cash Used in Investing Activities - ) Net Cash Provided by Financing Activities Net (Decrease) Increase in Cash During the Period $ $ $ The Company had $640,020 and $399,650 of cash used by operating activities for the year ended December 31, 2015 and 2014, respectively. Operating cash flow consisted of a net loss of $357,977, non-cash amounts totaling a loss of $292,058, which primarily consisted of outflows of $358,807 for net expenses of $289,922 incurred on behalf of a related party, debt forgiven of $41,307, and inflows from impairment of equipment for $20,625, impairment of marketable securities of $10,215, and stock-based compensation of $5,000 and change in assets and liabilities totaling a gain of $154,699, which primarily consisted of an increase in restricted cash of $72,342 and increase in account payable of $84,748. During the year ended 2014, the Company’s operating cash flows consisted of a net loss of $296,571, non-cash amounts totaling a loss of $96,668, which primarily consisted of outflows of $48,216 for net expenses incurred on behalf of a related party, gain on sale of marketable securities of $114,251, and stock-based compensation of $55,010 and change in assets and liabilities totaling a gain of $6,411, which primarily consisted of an increase in due from related parties of $6,115. The Company used $0 and $9,648 of cash for investing activities during the year ended December 31, 2015 and 2014, respectively. During 2014, the Company had a purchase of equipment of $6,018 and patent application costs of $3,630. Cash flows provided by financing activities during the year ended December 31, 2015 and 2014 was $598,328 and $415,491, respectively. During 2015, financing cash flows were capital contributions provided by our former parent company of $497,156, proceeds from issuance of note payable of $100,000 and a bank overdraft of $1,172, compared to capital contributions provided by our former parent company of $250,165 and proceeds from the sale of marketable securities of $165,326, during 2014. We have limited capital resources and operations since inception have been funded with the proceeds from equity financings and license fee arrangements. As of December 31, 2015, we had approximately $0 of cash and cash equivalents. We anticipate that our existing capital resources will not enable us to continue operations for the next twelve months. In order to continue as a going concern during such time, we will need, among other things, additional capital resources.Our plan to obtain such resources includes obtaining capital from management and significant stockholders sufficient to meet minimal operating expenses.However, we cannot provide any assurance that we will be successful in obtaining such funds. In addition, profitability will ultimately depend upon the level of revenues received from business operations and there is no assurance that we will attain profitability. -6- Table of Contents The audit report prepared by our independent registered public accounting firm relating to our financial statements for the year ended December 31, 2015 includes an explanatory paragraph expressing substantial doubt about our ability to continue as a going concern. Off-Balance Sheet Arrangements As of December 31, 2015, we had no material off-balance sheet arrangements. In the normal course of business, we may be confronted with issues or events that may result in a contingent liability. These generally relate to lawsuits, claims or the actions of various regulatory agencies. We consult with counsel and other appropriate experts to assess the claim. If, in our opinion, we have incurred a probable loss as set forth by accounting principles generally accepted in the United States, an estimate is made of the loss and the appropriate accounting entries are reflected in our financial statements. After consultation with legal counsel, we do not anticipate that liabilities arising out of currently pending or threatened lawsuits and claims will have a material adverse effect on our financial position, results of operations or cash flows. Going Concern Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay for our expenses. This is because we have generated limited revenuesand have operating losses since inception. There are no assurances that we will be able to obtain additional financing through either private placements, and/or bank financing or other loans necessary to support our working capital requirements. To the extent that funds generated from operations and any private placements, public offerings and/or bank financing are insufficient, we will have to raise additional working capital. No assurance can be given that additional financing will be available, or if available, will be on terms acceptable to us. Critical Accounting Estimates and New Accounting Pronouncements Critical Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect reported amounts and related disclosures in the financial statements. Management considers an accounting estimate to be critical if it requires assumptions to be made that were uncertain at the time the estimate was made, and changes in the estimate or different estimates that could have been selected could have a material impact on our results of operations or financial condition. Long-lived Assets.Long-lived assets such as property, equipment and identifiable intangibles are reviewed for impairment whenever facts and circumstances indicate that the carrying value may not be recoverable. When required impairment losses on assets to be held and used are recognized based on the fair value of the asset. The fair value is determined based on estimates of future cash flows, market value of similar assets, if available, or independent appraisals, if required. If the carrying amount of the long-lived asset is not recoverable from its undiscounted cash flows, an impairment loss is recognized for the difference between the carrying amount and fair value of the asset. When fair values are not available, the Company estimates fair value using the expected future cash flows discounted at a rate commensurate with the risk associated with the recovery of the assets. We recognized impairment losses of $20,625 for the year ended December 31, 2015. For other accounting policy items, refer to note 3 of the audited financial statements, included in this Form 10-K. Application of Significant Accounting Policies Section 107 of the JOBS Act provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an emerging growth company can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We have elected to take advantage of the benefits of this extended transition period. Our financial statements may, therefore, not be comparable to those of companies that comply with such new or revised accounting standards. Recent Accounting Pronouncements We have reviewed the FASB issued Accounting Standards Update (“ASU”) accounting pronouncements and interpretations thereof that have effectiveness dates during the periods reported and in future periods. The Company has carefully considered the new pronouncements that alter previous generally accepted accounting principles and does not believe that any new or modified principles will have a material impact on the corporation’s reported financial position or operations in the near term. The applicability of any standard is subject to the formal review of our financial management and certain standards are under consideration. ITEM 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable to smaller reporting companies -7- Table of Contents ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATE CONTENTS CONSOLIDATED FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm F-1 Balance Sheets as of December 31, 2015 and 2014 F-2 Statements of Operations for the years ended December 31, 2015 and 2014 F-3 Statements of Changes in Capital Deficiency for the years ended December 31, 2015 and 2014 F-4 Statements of Cash Flows for the years ended December 31, 2015 and 2014 F-5 Notes to the Consolidated Financial Statements -8- Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Spiral Energy Tech, Inc. We have audited the accompanying balance sheets of Spiral Energy Tech, Inc. (the “Company”) as of December 31, 2015 and 2014, and the related statements of operations and comprehensive loss, stockholders’ deficit, and cash flows for each of the two years in the periods ended December 31, 2015. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2015 and 2014, and the results of its operations and comprehensive loss and its cash flows for each of the two years in the period ended December 31, 2015, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered losses from operations, which raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ RBSM LLP New York , NY February 29, 2016 F-1 Table of Contents Spiral Energy Tech, Inc. Balance Sheets December 31, December 31, ASSETS Current Assets Cash and cash equivalents $
